Citation Nr: 0427223	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  98-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1997, for the award of dependency and indemnity compensation 
benefits.

2.  Entitlement to restoration of dependency and indemnity 
compensation benefits.

REPRESENTATION

Appellant represented by:	Steven M. Stepper, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The deceased served with the New York Army National Guard and 
had various periods of active duty.  He died in March 1981.  
The appellant is the deceased's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to 
dependency and indemnity compensation, effective August 1, 
1997.  The appellant appealed the claim as to the effective 
date assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The history regarding the claim for entitlement to an 
effective date earlier than August 1, 1997, for the grant of 
dependency and indemnity compensation benefits was laid out 
in the June 2003 remand and will not be reiterated here.  The 
Board remanded the claim for an earlier effective date for 
two reasons: (1) to complete the development articulated in 
the December 2002 decision from the United States Court of 
Appeals for Veterans Claims (Court) and (2) for the RO to 
address the inextricably-intertwined issue of whether the 
deceased had qualifying service for dependency and indemnity 
compensation benefits.

In a March 2004 administrative decision, the RO determined 
the award of dependency and indemnity compensation benefits 
was a clear and unmistakable error and the result of 
administrative error on the part of VA.  Specifically, the RO 
determined that the evidence received at the time of the 
appellant's 1997 claim for dependency and indemnity 
compensation benefits showed that the deceased had not died 
while on active duty status.  It added that subsequent 
evidence received from the service department had further 
substantiated this finding.  It noted that this had been an 
administrative error on the part of VA and that the appellant 
had acted in good faith in accepting the grant of dependency 
and indemnity compensation benefits.  In the March 2004 
notification of the administrative decision, the RO informed 
the appellant that as a result of the finding of this clear 
and unmistakable error, it was proposing to terminate her 
dependency and indemnity compensation benefits.

In an August 2, 2004 letter, the RO informed the appellant 
that it had taken the proposed action and had stopped the 
dependency and indemnity compensation benefits as of August 
1, 2004.  That same month, the veteran's representative 
submitted a notice of disagreement.  The record reflects that 
the appellant and her representative have not been sent a 
statement of the case on this issue.  Thus, this claim must 
be remanded for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As stated in the June 2003 remand, the Board finds that the 
issue of entitlement to an effective date earlier than August 
1, 1997, for the award of dependency and indemnity 
compensation benefits is inextricably intertwined with the 
issue of entitlement to restoration of dependency and 
indemnity compensation benefits.  See Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together); 
see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Stated 
differently, if the determination to sever dependency and 
indemnity compensation benefits is upheld, then the issue of 
entitlement to an earlier effective date for the award of 
dependency and indemnity compensation benefits would become 
moot.  Therefore, the the claim for an earlier effective date 
for the award of dependency and indemnity compensation 
benefits must continue to be held in abeyance pending the 
outcome of the appeal of the August 2004 severance of 
dependency and indemnity compensation benefits.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Furnish the appellant and her 
representative with a statement of the 
case regarding the claim of entitlement 
to restoration of dependency and 
indemnity compensation benefits.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim and the reasons and bases 
for the determination that severance was 
warranted.  The appellant and her 
representative must be advised of the 
time limit in which the appellant may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2003).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board for 
appellate review.

2.  Associate any administrative 
determinations in connection with the 
issue of severance of dependency and 
indemnity compensation benefits with the 
claims file, if missing from the record.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


